Citation Nr: 0821820	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1984, August 1990 to June 1991, and June 1996 to 
February 1997.  Of record is a DD 214 showing that, as of 
February 1997, the veteran had approximately 1 year and 10 
months of total active service and 11 years and 8 months of 
prior inactive service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In October 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
obtain service personnel records from the Alabama Army 
National Guard and to obtain a medical opinion.  The AMC did 
not technically comply with the remand request.  Rather, in a 
January 2007 letter to the Alabama National Guard, the AMC 
requested service treatment records and verification of all 
periods of the veteran's active duty and active duty for 
training.  In response, the Alabama Army National Guard sent 
VA copies of the veteran's service treatment records and of 
his DD 214's and other administrative documents.  This 
evidence shows that the veteran's active service is as 
indicated above.  

The initial purpose for the request for personnel records, as 
found in an earlier remand from December 2004, was to 
determine the veteran's periods of service so that the Board 
could then determine whether his claimed disability had its 
onset during active service.  The evidence received by the 
Alabama National Guard pursuant to the AMC's January 2007 
letter provided the necessary information.  Hence, another 
remand is not indicated.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

Chronic obstructive pulmonary disease was aggravated during 
the veteran's active military service after October 1995.  


CONCLUSION OF LAW

The criteria for service connection for the extent of chronic 
obstructive pulmonary disease disability aggravated by the 
veteran's exposure to solvents during periods of active 
military service after October 1995, have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In addition to periods of active duty, active military 
service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Service treatment records include a September 1987 periodic 
retention report of medical examination.  This report 
documented a normal clinical evaluation of the veteran's 
lungs and chest and noted that the veteran smoked 1 pack of 
cigarettes per day.  There is no mention of a pulmonary or 
respiratory disorder.  In an associated and detailed report 
of medical history, the veteran indicated that he did not 
then have, nor had ever had asthma, chronic cough, sinusitis, 
hay fever, shortness of breath, or chronic or frequent colds.  
There is no mention of a respiratory or pulmonary disorder.  

An April 1991 redeployment report of medical examination is 
indicates that clinical evaluations were not done.  However, 
in a section of the report for a summary of defects and 
diagnoses, the medical officer indicated that there were no 
complaints and no problems.  In an associated report of 
medical history, the veteran indicated that he did not then 
have nor had ever had asthma, chronic cough, sinusitis, hay 
fever, shortness of breath, or chronic or frequent colds.  In 
a January 1995 annual medical certificate the veteran 
indicated that he suffered only from lower back strain 
occurring in October 1993.  

These service treatment records are evidence that the veteran 
had no respiratory disorder prior to January 1995.  

Private treatment records from "F.H.", M.D., beginning in 
October 1995, are the earliest evidence that the veteran 
suffered from a respiratory disorder.  In an October 1995 
pulmonary function report, Dr. F.H. stated an impression that 
the veteran had mild obstructive disease.  In associated 
clinical notes, Dr. F.H. provided a history that the veteran 
had two normal screening pulmonary function tests at the Army 
National Guard, that a recent test had been abnormal, and 
that the veteran had a mild morning cough and some wheezing, 
present over the prior two years.  

This physician also remarked that the veteran had a history 
as a tobacco smoker and that he had worked with "car paints 
and cleaning solvents, along with paint thinners, replacing 
brake shoes, etc."  The Board hereinafter refers to these 
collectively as "solvents."  

In a January 1996 letter, Dr. F.H. stated that the veteran 
had evidence of asthmatic bronchitis that had bothered him 
intermittently and that he was recently started on a 
bronchodilator.  In treatment notes from the following month, 
Dr. F.H. makes no mention of asthmatic bronchitis, rather 
stating an impression of mild obstructive disease.  

Service treatment records contain a retention report of 
medical examination from May 1996 that indicates an abnormal 
clinical evaluation of the veteran's lungs and chest with a 
notation of "mild asthmatic condition".  Under the summary 
section the physician listed that the veteran had asthma.  

In an associated report of medical history, the veteran 
indicated that he either then had, or had previously had, 
shortness of breath, asthma, pain or pressure in chest, 
chronic cough, and chronic or frequent colds.  On the reverse 
side of this form, the veteran referred to Dr. F.H. as to his 
asthma.  In a summary section, a medical professional wrote 
that the veteran's asthmatic condition was identified in 
October 1995.

Clear from this sequence of reports is that the veteran was 
diagnosed with chronic obstructive pulmonary disease in 
October 1995, with a reported history, as shown in the 
January 1996 letter from Dr. F.H., of asthmatic bronchitis.  
An April 2002 letter from M.P., M.D., reports that the 
veteran had a history of chronic obstructive pulmonary 
disease.  

In October 2005, the veteran underwent a VA respiratory 
examination.  The examiner indicated that the claims file had 
been reviewed, including notations as to asthma and chronic 
obstructive pulmonary disease.  A diagnosis was rendered of 
chronic obstructive pulmonary disease, but without an 
etiology opinion.  

The RO returned the examination report to the October 2005 
examiner for an etiology opinion.  In a July 2007 addendum, 
including another review of the claims file, the examiner 
stated that the veteran's chronic obstructive pulmonary 
disease was: 

[M]ainly attributed to his chronic 
cigarette smoking, but it is the opinion 
of the examiner after review of 
information from Dr. [F.H.]'s report, 
although not known for how long he had 
been exposed to the car paints, cleaning 
solvents, and paint thinners, etc. it is 
at least as likely as not that these 
chemicals have contributed to the 
aggravation of his chronic obstructive 
pulmonary disease.

The Board finds that, clearly, most of the veteran's problem 
is related to "chronic cigarette smoking".  This evidence, 
taken together with the previous evidence from the private 
physicians, preponderates against a finding that the veteran 
suffers from any respiratory disease other than chronic 
obstructive pulmonary disease.  Furthermore, all evidence of 
record indicates that the veteran's chronic obstructive 
pulmonary disease had its onset after his August 1990 to June 
1991 period of active duty and prior to his June 1996 to 
February 1997 period of active duty.  

More importantly, the VA examiner's medical opinion, rendered 
in July 2007, provides evidence that the veteran's chronic 
obstructive pulmonary disease resulted from tobacco use but 
was aggravated by his exposure to solvents.

For claims filed after June 9, 1998, such as the appellant's 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, 
application of 38 U.S.C.A. § 1103 as implemented by 38 C.F.R. 
§ 3.300, bars service connection for the cause of the 
veteran's chronic obstructive pulmonary disease and for the 
extent of disability resulting from his tobacco use, whether 
during active service or otherwise.  

However, the July 2007 VA opinion also provided evidence that 
the veteran's chronic obstructive pulmonary disease was 
aggravated by exposure to solvents.  The veteran's most 
recent DD 214 lists his primary specialty as a vehicle 
mechanic for 8 months duration.  Thus it is consistent with 
the veteran's service that he was exposed to solvents during 
his active duty period following onset of chronic obstructive 
pulmonary disease.  

Therefore, to the extent that the veteran's chronic 
obstructive pulmonary disease worsened due to exposure to 
solvents during his active duty following onset of the 
disease, that additional disability is subject to service 
connection.  A basis for this conclusion lies in applying the 
reasoning and/or principles found in Allen v. Brown, 7 Vet. 
App. 439 (1995), 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306, and 
38 C.F.R. § 3.322 to the facts of the instant case.  

Although Allen dealt with secondary service connection, and 
the statute and regulations are in terms of aggravation of a 
pre-existing disability aggravated by service, the reasoning 
of Allen and the tenor of the statute and regulations 
demonstrate to the Board that application of 38 U.S.C.A. 
§ 1110 to this case allows for a grant of service connection 
for the extent of disability resulting from the veteran's 
chronic obstructive pulmonary disease that is the result of 
exposure to solvents during his active service for the period 
between June 1996 and February 1997 as well as any periods of 
active duty for training after October 1995.  

In Allen, the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 refers to the impairment of earning 
capacity.  To the extent that a disorder that was not caused 
by or during the veteran's service but was made worse due to 
an already service connected disability, the amount of 
additional disability due to the service connected disability 
is subject to service connection.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Similarly, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 provide 
that a disability that preexisted service but is worsened 
beyond its natural progression during or as the result of 
service, is subject to service connection to the extent of 
that worsening, or increase in disability due to service.  
38 C.F.R. § 3.322 provides that in cases involving 
aggravation of a preservice disability by service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service.  

Here, the Board need not determine whether the veteran's 
chronic obstructive pulmonary disease preexisted active 
service.  Nor is this a case involving the worsening of his 
chronic obstructive pulmonary disease by an already service 
connected disability.  However, analogous to these 
situations, the cause and extent of the veteran's disability 
due to tobacco use is not subject to service connection, but 
the amount of additional disability due to exposure to 
solvents during service after diagnosis of his chronic 
obstructive pulmonary disease in October 1995 is subject to 
service connection.  

The Board notes that the contribution of the veteran's 
service prior to October 1995 to his chronic obstructive 
pulmonary disease is not subject to service connection or 
service aggravation.  To find otherwise would be tantamount 
to finding that exposure to solvents during service caused 
his chronic obstructive pulmonary disease - a finding 
contradicted by all competent evidence of record.  

Service connection is therefore granted for the amount of 
disability, and no more, resulting from chronic obstructive 
pulmonary disease attributed solely to his exposure to 
solvents during service between June 1996 and February 1997 
and any periods of active duty for training after diagnosis 
of chronic obstructive pulmonary disease in October 1995.  As 
a matter of law, the remainder of disability resulting from 
his chronic obstructive pulmonary disease is barred from 
being service connected.  See 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  Hence, the benefit-of- the-doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in April 2004, December 2004, and March 2006, 
that fully addressed all four notice elements.  The April 
2004 and December 2004 letters provided nearly identical 
notice, informing the veteran of what evidence was required 
to substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her or 
his possession to the RO.  The March 2006 letter provided the 
veteran with notice as to how VA assigns disability ratings 
and effective dates and VA's and the veteran's respective 
duties in obtaining evidence in that regard.  This letter 
again asked the veteran to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

Although these notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
record, VA outpatient treatment records, and Social Security 
Administration disability records.  Either submitted by the 
veteran or obtained with VA's assistance, are private 
treatment records from "M.P.", M.D and "F.H.", M.D.  In 
January 2007, VA afforded the veteran a medical.
 examination and in July 2007, the examiner provided a 
relevant medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection is granted for the amount of disability, 
and for that amount only, caused by the veteran's chronic 
obstructive pulmonary disease that is attributed to his 
exposure to solvents and other chemicals during active 
service and active duty for training occurring after October 
1995.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


